I respectfully dissent from the opinion of the majority, both as to the holding upon the principal questions presented and in the disposition of the appeal. I think the judgment should be affirmed because the issues, upon which it has been reversed, have been heretofore settled by the Commission of Appeals contrary to the decision of the majority. When the Supreme Court or the Commission of Appeals has definitely decided a question in a case upon a former appeal, such decisions are binding upon this court and upon the trial court. Le Sage v. Maxie (Tex.Civ.App.)286 S.W. 612; Ennis Waterworks v. City of Ennis (Tex.Civ.App.)136 S.W. 513; Id., 105 Tex. 63, 144 S.W. 930; Smyer v. F. W.  D.C. R. Co. (Tex.Civ.App.) 143 S.W. 683; Texas  P. R. Co. v. Reeves (Tex.Com.App.) 256 S.W. 902; Consolidated Underwriters v. Breedlove (Tex.Civ.App.) 273 S.W. 326; Id. (Tex.Com.App.) 265 S.W. 128.
The action of the trial court in directing a verdict for the appellees presents fundamental error. If the peremptory instruction was given because the trial judge was of the opinion that a sufficient predicate had not been laid by appellees by the introduction of preliminary proof of the loss of the original deed, then I think the judgment should be affirmed.
The Commission of Appeals in its opinion, when this case made its last pilgrimage to the Supreme Court, said that, under the state of the evidence as shown by the record, the trial court was authorized to instruct a verdict for the plaintiffs, but reversed the case because issues had been submitted to the jury upon which the trial court should have rendered its judgment.
Judge German, speaking for the Commission, also said (270 S.W. 546):
"Defendant [Massie] was relying upon secondary evidence to prove the contents of an instrument, which he claims was lost or destroyed. It was therefore incumbent upon him to show the loss or destruction of the original deed and, it being made to appear that such deed had been intentionally destroyed by the party under whom he was claiming, it became further necessary for him to show by competent proof such facts as were sufficient to rebut all inferences of a fraudulent intent or purpose arising from the act of destroying the instrument under the circumstances. Whether or not the destruction of the deed by Haxton was prompted by motives innocent of corrupt intent or design was a preliminary question to be determined by the court."
Numerous authorities were cited by Judge German to sustain the rule. The rule as announced is sustained by practically all of the cases which I have found, among them Mays v. Moore, 13 Tex. 85, Cheatham v. Riddle,8 Tex. 162, Waggoner v. Alvord, 81 Tex. 365, 16 S.W. 1083, McDonald v. Hanks, 52 Tex. Civ. App. 140, 113 S.W. 604, and cases cited in the note to 22 C.J. p. 1052, § 1352.
It appears that, since Judge German said that it became further necessary to show such facts as were sufficient to rebut all inferences of a fraudulent intent, the defendant has secured some additional testimony, but which, in the opinion of this writer, does not rebut the inference to be drawn from the voluntary burning of the deed as testified to by Jerry Haxton; that is, the evidence offered does not rebut the presumption of fraudulent intent. The only effect of it was an attempt to show that C. W. Haxton did not burn the deed, but to account for the destruction of it in another way.
This case was first tried in August, 1911. The only testimony introduced by the defendant, Massie, as a predicate for the introduction of evidence to show the execution and contents of the deed was this testimony from Jerry Haxton, who said that his half-brother, C. W. Haxton, told him three or four years before the death of said half-brother that he was going to burn his papers, which, Jerry said, included the deed to the Texas land, and when asked by Jerry three or four days afterwards what had become of the Texas deed, C. W. Haxton replied, "Ashes tell no story," and this is the only testimony tending to prove the loss or destruction of the deed which Massie has ever introduced until the last trial, and since Judge German declared the necessity for further proof.
As stated by leading counsel for Massie, he went to Attica, Ind., and procured this testimony prior to the last trial, but it does not meet the requirements laid down by Judge German.
One of the new witnesses who testified at the last trial by deposition is Tom Butts. The substance of his testimony is that C. W. Haxton was rooming in a building in Williamsport, which was destroyed by fire in January, 1902; that C. W. Haxton was *Page 946 
overcome by smoke, but was rescued from the burning building; and that witness heard him say immediately afterwards that all his personal property was gone. Witness further said he saw Haxton carrying a box up the stairway some time previous to the fire which was about 2 1/2 feet long, 12 or 18 inches deep, and 12 or 18 inches wide; that it looked like it had been painted and had a padlock on it. He says that he did not see the box saved. He does not attempt to testify as to the contents of the box. This duty is left to Mrs. Laura Annie May Keller, who testified for the first time at the last trial that she was the granddaughter of C. W. Haxton; that she had lived with her grandfather after her mother's death, and had visited him since her marriage; that he had a camp or pleasure resort on the Wabash river; and that she visited him there about Decoration Day of 1901. She further testified:
"Of course, my grandfather always kept everything in a little wooden box about that long and that wide (indicating with hands) just a little homemade affair. He kept his old papers in it. He did not usually keep it in camp. He had it hid somewhere. I don't know where it was, but he had it in camp at that time, and he showed me some papers he had in the box, and also a little money he had in the box. * * * Well, that box, it had a sort of hasp that come down over the top of the box with a little staple and padlock on it. Well, he did not let me look in the box exactly, but he got the papers out and showed me because he said I was the only girl. He showed me a deed, but, of course, the paper had been damp, was old and in creases, was worn and frayed like. I could see it was a deed and could see the name Jones. I could not read the whole part of the first name, as it was in the fold, but it said this land was deeded to C. W. Haxton and I saw Dallas, Tex., on it. Well, he showed me a picture, about that long and that wide (indicating with hands) of his, and it was in a frame, and he took the cardboard off the back of it and put this deed between the picture and the cardboard, and put the tacks back on it."
This court has held several times, in all of the opinions, that the testimony in the first place was not sufficient to entitle the defendant to offer secondary evidence of the contents of the deed, and Judge German has approved such holdings. In order to show the destruction of the deed, Jerry Haxton, a half-brother of the grantee, was at first the defendants' sole witness. Based upon his testimony, the defendant has insisted for 15 years that the deed had been burned and all the juries, all the judges, all the plaintiffs, and their counsel have agreed with him, but, when Judge German agreed with this court that, in showing that the deed had been burned, defendant had proved too much by Jerry when he later showed that C. W. Haxton had voluntarily burned it himself, then Jerry was thrown into the discard and the granddaughter, Mrs. Keller, who has been strangely silent all these years, makes her debut as a witness. She does not attempt to rebut the presumption of fraud which arose from her grandfather's voluntary destruction of an instrument, which defendant claims vested him with the title to a section of land, but the effect of her testimony, if true, is to utterly discredit her Uncle Jerry, and also her dead grandfather, who said to Jerry that he was going to burn it, and four days later, when asked if he had burned it, declared in effect that he had by saying, "Ashes tell no story."
So, under Judge German's pronouncement, Jerry, who, like the proverbial parrot, had talked too much, was set aside, and the granddaughter comes to the rescue. While ashes tell no story, she does, and according to her the incinerated deed, Phœnix-like, has arisen from its ashes, and she sees her grand-father find it where Jerry's testimony had put the defendant's case — in a box.
I can easily understand why the learned special trial judge exercised his judicial discretion as it was his prerogative to do, and refused to believe her story, especially when she admitted that she was financially interested in the case on the defendants' side, and also when she does not say he put the deed back in the box, after showing it to her, but took the back off of a framed picture and concealed the deed between the picture and the cardboard back. She does not say that her grandfather then put the picture in the box. We cannot infer that he did, because framed pictures are usually hung upon the wall.
Tom Butts' negative testimony, which was introduced to show that the box was probably burned, is no evidence whatever that the framed picture was also in the fire. It may have been at camp, where the deed was when she had a glimpse of it the year before the fire. Because defendant has consigned Jerry's testimony, which is 15 years fresher than that of the granddaughter, to the scrap pile land thrown the granddaughter into the breach is no reason why the trial court should do so. In fact, the reason is all the other way, for the record shows that Jerry never had any interest in the outcome of this suit and the granddaughter admits that she has. Moreover, the court saw the grand-daughter and heard her story of an incident occurring 24 years ago, and because he saw her and heard her testify is one well-recognized reason why this court should not revise the trial judge's ruling.
So if the verdict was directed upon the theory that a sufficient predicate had not been laid for the introduction of secondary evidence, I think, in view of Judge German's decision and of the further fact that the predicate is in no wise strengthened by the testimony of Butts, and the granddaughter, that the trial court's action was correct. *Page 947 
It is true, as Judge Jackson says, that the discretion of the trial court in excluding secondary evidence of a lost instrument is not an arbitrary one, but is subject to review by the appellate tribunal. He might have further truthfully said that it has been reviewed several times both here and by Judge German, who plainly told the trial judge to do what was done at the last trial.
According to three members of the Haxton family, this deed has twice gone up in smoke, once voluntarily and once accidentally. Notwithstanding this, the majority of the court, presumably believing that where there is so much smoke there must be some fire, have declared that the evidence of its second cremation, if true, raises an issue of fact for the jury. I cannot assent to such a pronouncement. 2 Wigmore (2d Ed.) § 2550.
Mrs. Keller and Tom Butts were both offered as witnesses to prove the destruction of the deed by accident. Its destruction must necessarily be shown in that way before secondary evidence of its contents was admissible. As stated by Judge German and sustained by the authorities cited by him and the additional authorities cited in the first part of this opinion, this was an issue of law for the trial court to determine. It was for the court to determine which one of the Haxtons, if either, had accounted for its destruction. He had the right to reject the testimony of either or all of them, and, so far as this record shows, may have done so, and in support of this action we must presume if necessary that he did, and I think was justified in so doing. Or he may have believed Jerry, being an entirely disinterested witness and having testified 15 years earlier than the granddaughter, was the more credible of the two. If necessary to sustain the judgment, it is our duty to presume that this was the trial court's conclusion.
The cases, cited by Judge Jackson with reference to testimony to show that a confession was voluntarily made, are not applicable to this case. The rule which invests the trial court with authority to pass upon the admissibility of secondary evidence to prove the contents of a lost instrument is unique and is too well established to admit of question now.
It is true that the rule is not inflexible and that each case must turn upon its own peculiar facts, but it must be admitted that the general rule is that it is primarily a question of law for the court. It is held in some cases that the quantum of evidence necessary to establish the loss of an instrument, which is to constitute a muniment of title, is the same as that necessary to establish its execution and contents. 38 C.J. p. 259, § 24; Bray v. Aikin, 60 Tex. 688; Vandergriff v. Piercy,59 Tex. 371; Masterson v. Jordan (Tex.Civ.App.) 24 S.W. 549. Especially should this be the rule where a party had attempted to prove its loss at one trial by testimony which directly conflicts with other evidence introduced by him for the same purpose at former trials. The reason for maintaining a strict general rule is said to be:
"In decreeing the reproduction of a lost deed we are virtually establishing title to land by parol, the proofs should therefore be as explicit as in the case of specific performance of a parol sale under the statutes of fraud and perjury." 38 C.J. 259, note 26[a].
It would seem from this authority that the provision of the statutes of fraud is an additional reason for the strict enforcement of the rule. If the majority holding that the jury and not the court is to pass upon the admissibility of evidence in cases like this is correct, then the strict rule can easily be avoided by either party who will bring two or more witnesses, as in the instant case, and attempt to prove the destruction of the instrument at different times and in different ways, and have the issues submitted to a jury of laymen wholly uninformed upon the rules of evidence, and have the jurors pass upon purely questions of law. Appellant refers to the fact that previous juries have heretofore found that Dr. Jones had executed a deed conveying the property in question to C. W. Haxton, but this court and the Supreme Court have uniformly held that such finding was based upon insufficient testimony, and therefore the findings referred to are striking illustrations of the wisdom of the rule and its enforcement, especially in contests between nonresident and home litigants, before a home jury.
When the title to land is to be decreed upon purely circumstantial evidence, resting mainly in parol and conflicting on the material point as in this case, I feel that the issue is one to be determined by the trained legal mind of the court rather than for the laity, and that it would be a subversion of the constitutional guaranty of a trial by jury and make the provision an instrument of injustice to hold otherwise in this case. The burning of the deed by C. W. Haxton and his subsequent statement necessarily raises the question, Was it really a deed? If so, was it an absolute deed, a conditional conveyance, or one with a clause of defeasance? If it was absolute, why was it never recorded? Why refuse to let any of his family see it and read it while at the same time asserting that it was a deed to Texas lands? Why did he never pay the taxes and never take possession, actual or constructive, under it? Why did he not sell it and pay his grocery bills? It is his failure to do any of these things that presumably drove the trial judge to the conclusion that his statement, that he ever had a deed to land in Texas, was not true.
Why should the trial court, in the face of these facts, believe him when he said that he *Page 948 
had a real deed, and then disbelieve his assertion that he had burned it? Both statements are equally credible. One must be true and the other false, or plaintiff is entitled to a judgment. It is presuming too much upon the gullibility of a trial judge to expect him to accept either and reject the other when he could give no reasonable grounds for doing so. The inevitable result of the majority's holding is to set aside practically a universal rule which prevails in all but justice courts that the admissibility of evidence is a question of law for the court, and not the jury. In the note to 9 Ann.Cas. on page 485, cited with approval by Judge German (270 S.W. 546), it is said:
"The question whether the act of a party in destroying a written instrument was free from any fraudulent intent or design, is a preliminary question of fact for the determination of the trial court (Tobin v. Shaw, 45 Me. 331 [71 Am.Dec. 547]); and its decision thereon will not be reviewed (Steele v. Lord, 70 N.Y. 280 [26 Am.Rep. 602]; Mason v. Libbey, 90 N.Y. 683; Dearing v. Pearson [see P. L. Gen. T.] 8 Misc. [Rep.] [N.Y.] 269, 28 N.Y.S. 715). Especially is this true if the evidence raises a strong presumption that the destruction was deliberate and for the purpose of excusing the non-production of the instrument itself. West v. New York Cent., etc., R. Co., 55 A.D. 464, 67 N.Y.S. 104."
The evidence of Jerry Haxton has not only raised a strong presumption that the destruction of the deed was deliberate, but it is conclusive and absolute. C. W. Haxton told Jerry he was going to destroy it, and when asked three or four days later if he had, his reply, "Ashes tell no story," not only proves that he had destroyed It, but in plain language gives as his reason for doing so that its ashes could not tell the story which the alleged deed itself would have told if introduced in evidence. Therefore, I insist that no plainer case could be made for a strict enforcement of the rule requiring the quantum of the preliminary proof to be the same as that required to establish the contents of the deed. The measure of this proof has heretofore been discussed, and will therefore not be repeated. See 226 S.W. 696.
The fact that there had been a deed in existence conveying the specific land must be shown by the requisite quantum of proof before the ancient instrument rule applies.
Because the new testimony introduced at the last trial throws no additional light upon the fact of whether there ever was a deed or its contents, and because its contradictory nature rather tends to confuse and becloud the issue, I pretermit any discussion of that phase of the case further then to say that the quantum of proof remains practically as it was upon former trials, and which this court and the Supreme Court has declared to be wholly insufficient to establish either the execution of a deed or its contents. For this reason, I think the judgment should be affirmed.